DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on September 30, 2019.  Claims 1-10 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), for Japanese Patent Application No. JP2018-218018, filed November 21, 2018, is acknowledged[and accepted.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 30, 2019 is in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sitting position specifying unit”, “a stopping position determination unit”, “a sitting position registration unit”, as recited in claims 1, 8, 9 and 10.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 3, 4 and 7 are objected for the use of “via” since there is no consistent well known meaning for such term.  Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




Claims 3 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 recites the limitation "the doors”.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.

Claim 6 recites the limitation "the lightning equipment”.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2020/0039387, to Umetani.

As per claim 1, and similarly with respect to claims 8 and 9, Umetani discloses a stopping position control device comprising: a sitting position specifying unit configured to specify a sitting position of a user who gets off a vehicle next, the vehicle being subjected to automatic driving control (e.g. see Fig. 3, and paragraphs 0104 and 0193-0195, wherein an autonomous vehicle is provided which assigns seats to all passengers of the vehicle, which would include an individual who is next to leave the vehicle upon arrival to a destination); and a stopping position determination unit configured to determine a stopping position of the vehicle, at which the user gets off the vehicle, corresponding to the sitting position of the user (e.g. see Fig. 3 and paragraph 0084, wherein the vehicle further includes  a get-off position determination unit 204 which determines stopping locations for all of the passengers, which would correspond to all the passengers and their seating position).  

As per claim 2, Umetani discloses the features of claim 1, and further discloses further comprising: a storage unit configured to store information about a boarding place at which the user gets on the vehicle and a destination at which the user gets off the vehicle (e.g. see Fig. 2 and paragraph 0070, wherein information of a plurality of riders are stored including boarding position and destination of the riders); and a sitting position registration unit configured to register a sitting position that enters a seated state when the user gets on the vehicle at the boarding place of the user in the storage unit in association with the destination of the user, wherein the sitting position specifying unit specifies, as the sitting position of the user who gets off the vehicle at the destination of the user, the sitting position that is registered in the storage unit in association with the destination of the user (e.g. see Figs. 5, 11 and 12, and paragraphs 192-196, wherein .

As per claim 3, Umetani discloses the features of claim 1, and further discloses wherein: the vehicle includes a plurality of doors (e.g. see paragraph 0105, wherein separate entrance and exit exists); the stopping position control device further comprises a door selection unit configured to select, based on the sitting position of the user, a boarding and alighting door via which the user gets off the vehicle from among the doors (e.g. see paragraphs 0105 and 0136, wherein upon stopping users are selected to move and exit an exit door of the vehicle); and the stopping position determination unit determines the stopping position corresponding to a position of the boarding and alighting door (e.g. see Fig. 9 and paragraph 0155, wherein the method includes traveling to a get-off position).

As per claim 4, Umetani discloses the features of claim 3, and further discloses wherein the stopping position determination unit determines, as the stopping position, a position at which no obstacle inhibiting the user from getting off the vehicle via the boarding and alighting door is present within a certain area outward of the boarding and alighting door of the vehicle (e.g. see Fig. 9 and paragraph 0155, wherein the method includes traveling to a get-off position; the Office further notes that the selection of a “get-off position” indicates that the rider would be free of obstruction in leaving the vehicle).

As per claim 5, Umetani discloses the features of claim 4, and further discloses wherein the stopping position determination unit determines the stopping position based on map data including information about a position of the obstacle present within a certain area around a destination of the user (e.g. see Fig. 2 and paragraph 0077, wherein the system includes a tranpoort plan creating unit 101 that creates a route for the passanger and based upon the get-off position meaning that the system is configured to utilize map information to ensure the availability of egress from the vehicle meaning that any surrounding object would not prevent such egress).

As per claim 10, Umetani discloses a stopping position control device comprising: a sitting position specifying unit configured to specify a sitting position of a user who gets off a vehicle next, the vehicle being subjected to automatic driving control (e.g. see Fig. 3, and paragraphs 0104 and 0193-0195, wherein an autonomous vehicle is provided which assigns seats to all passengers of the vehicle, which would include an individual who is next to leave the vehicle upon arrival to a destination); and a stopping position determination unit configured to determine a stopping position of the vehicle, at which the user gets on the vehicle, corresponding to the sitting position of the user (e.g. see Fig. 6 and paragraph 0087, wherein the vehicle further includes identifying a boarding position for the vehicle to stop and allow individuals to board the vehicle, wherein the passenger would be assigned a seating position).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Umetani, in view of U.S. Patent Publication No. 2018/0136656, to Rasmusson, JR. et al. (hereinafter Rasmusson).

As per claim 6, Umetani discloses the features of claim 1, but fails to disclose wherein, the stopping position determination unit determines, based on map data including information about a position of predetermined lighting equipment present within a certain area around a destination of the user, a position within a predetermined area around the position of the lighting equipment as the stopping position in a case where the user gets off the vehicle during a predetermined period of time.  However, Rasmusson teaches determining pick-up and drop-off locations for an autonomous vehicle taking into consideration both lighting and traffic volume of the pick-up and drop-off location (e.g. see paragraphs 0041 and 0045); the Office further notes that lighting and traffic volumes would be time dependent.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ 
 
As per claim 7, Umetani discloses the features of claim 1, but fails to disclose wherein the stopping position determination unit determines, based on information about a traffic volume of a road within a certain area around a destination of the user which is received via a traffic information receiver, a position with a predetermined traffic volume or less as the stopping position.  However, Rasmusson teaches determining pick-up and drop-off locations for an autonomous vehicle taking into consideration both lighting and traffic volume of the pick-up and drop-off location (e.g. see paragraphs 0041 and 0045); the Office further notes that lighting and traffic volumes would be time dependent.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Umetani to include analyzing lighting and traffic volumes of drop-off locations for the purpose of ensuring safety of an exiting rider.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes U.S. Patent Publication No. 209/0197325, which relates to ride sharing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669